                                  ORDER LIFTING STAY

       This matter is before the court consistent with the court’s Order [15], staying this case

pending a ruling on the [12] joint motion to remand. The District Judge has now ruled on the

motion. Doc. #18. Accordingly, the stay should be lifted, and this action may proceed.

       IT IS THEREFORE ORDERED that the stay on the above-styled matter is hereby

LIFTED and a case management conference will be set by further notice of the court.

       SO ORDERED, this August 29, 2019.


                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
